In a declaratory judgment action, in which the plaintiff owners of private dwellings in a residential community designed by a common grantor, sought, among other things, to enjoin, as violative of certain “ standard restrictive covenants ”, the construction of a private hospital upon land within said community, plaintiffs appeal: (1) from a judgment of the Supreme Court, Queens County, entered June 27, 1961 upon the decision of the court after a nonjury trial, which dismissed the complaint upon the merits; and (2) from an order of said court, dated August 24, 1961, which denied their motion, made pursuant to section 549 of the Civil Practice Act, to set aside said decision and for a' new trial. Judgment and order affirmed, with one bill of costs. No opinion. Ughetta, Acting P. J., Kleinfeld, Christ, Hill and Rabin, JJ., concur.